Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims are 1-5,7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a head support coupled to the display unit and configured to engage a head of a user for supporting the display unit thereon; a power storage device for storing power to be supplied to the display unit; and one or more receiving coils coupled to the head support and located rearward of the display unit for inductively charging the power storage device-device,  wherein the head support includes alignment features for aligning the one or more receiving coils with one or more transmission coils of a power supply device, each of the one or more receiving coils configured for inductive power transfer from a corresponding one of the one or more transmission coils when aligned, in combination with the remaining limitations of independent claims.  
Claim 11:   a head-mounted display including: a display unit, a head support coupled to the display unit for engaging and extending along one or both of a left side or a right side of a head of a user to support the display unit thereon, a power storage device coupled to the display unit for supplying power to the display unit, and a receiving coil coupled to and co-located with the head support for inductively charging the power storage device; and a power supply device including: a base; a transmission coil 
 Claim 19:  in a first mode when the head-mounted display is not worn by a user, inductively supply power at a first rate from the power supply device to the head-mounted display to charge a power storage device of the head-mounted display; and in a second mode when the head-mounted display is worn by a user, inductively supply the power at a second rate from the power supply device to the head-mounted display to power a display unit of the head-mounted display, the second rate being lower than the first rate, in combination with the remaining limitations of independent claims.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859